Case 1:19-mc-00136-UNA Document3 Filed 01/22/19 FE 1ofs

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT
for the
District of Columbia

In the Matter of Wade A. Robertson,
Member of the Bar of the
United States District Court
—_— for the District of Columbia

Civil Action No. 17-07 (COG committee grievances
(Committe on EG RievAnces )

Nee ee ee ee

 

sno TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

(Short Form) Fok rere nt

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. Jf incarcerated. I am being held at: [N/A]
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. If not incarcerated. If ] am employed, my employer’s name and address are:

N/A: | AM UNEMPLOYED/SELF-EMPLOYED

My gross pay or wages are: $ 0.00 , and my take-home pay or wages are: $ 0.00 per
(specify pay period) _ __nla

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment M Yes O No
(b) Rent payments, interest, or dividends Ol Yes M No
(c) Pension, annuity, or life insurance payments O Yes No
(d) Disability, or worker’s compensation payments O Yes @ No
(e) Gifts, or inheritances O Yes No
(f) Any other sources O Yes No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
State the amount that you received and what you expect to receive in the future.

Please see attached page
Case 1:19-mc-00136-UNA Document 3 Filed 01/22/19 Page 2 of 8

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

   

   
 
 

4. Amount of money that I have in cash or in a checking or savings account:

, OF other Tinancia instrument or

 

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art wor
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value):

(1) one automobile= 1995 chevy/gmc truck with re-sale value less than $1000, also needs repairs.
(2) NO real estate

(3) NO stocks; NO bonds; NO security or trusts;

(4) NO jewelry

(5) NO art work

(6

) NO other financial instruments

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense).

housing (monthly rent due/payment): $1294
monthly utilities payment (approximately): $167
monthly health insurance due (appx.): $49
monthly transportation costs (appx.): $500
monthly contract services (legal database): $332
monthly physical rehabilitation/health/gym: $49

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

N/A-- NONE

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Please see attached statement for full description:
Ext\iert A Ay
1) $7,000,000 adverse civil judgment (D.D.C.)(cop Pe ached: of which approximately $630,000 has been credited
2) student loan obligations (Navient & OSLA) = approximately $130,000

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Pe Fo LT.
Date: 01/16/2019 Bo po fi fom
LEZ Z pie 's Signature

WADE ROBERTSON

Printed name
Case 1:19-mc-00136-UNA Document 3 Filed 01/22/19 Page 3 of 8

ATTACHMENT-- STATEMENT REGARDING “OTHER INCOME”

1. Ihave been self-employed over the past twelve months.

2. In conjunction with my self-employment, I entered into a contract with a business on or
about December of 2017, which contract was supposed to provide for bi-monthly payments for my
services. The counter-party who is responsible for paying me under this contract is currently in
default, and has been in default since May of 2018. Although I have continued to invoice the
counter-party, my bills have not been paid beyond the fees due as of May 2018 (and not all of that

month’s fees have yet been paid.)

3. Prior to the above-noted defaults, from January of 2018 through April of 2018, I

received approximately $60,000 in compensation as gross income.

4. Despite the gross income collected through April of 2018 as noted in the immediately
above paragraph, my net income for the same period of time which I expect to report in my
upcoming 2018 tax filings is $0.00 due to offsetting business losses and operating/tax loss carry-

forwards from prior years.

5. I believe that the counter-party who is in default per the contract as described above is

most likely headed into bankruptcy proceedings in the foreseeable future.

6. I also believe that it is unlikely that I will be able to collect from the counter-party who
is in default per the contract as described above without resorting to commencement of litigation
against them, absent bankruptcy proceedings, and even then I am uncertain whether or not any

resulting judgment would be collectible.

 
Case 1:19-mc-00136-UNA Document 3 Filed 01/22/19 Page 4 of 8

DECLARATION OF WADE A. ROBERTSON
I, Wade A. Robertson, am greater than 18 years of age, have personal knowledge of the

facts set forth herein, and would and could testify competently thereto if called as a witness.

1. I am the attorney Respondent in the above-entitled matter who is seeking to appeal to
the Unites States Court of Appeals for the District of Columbia Circuit the final ORDER (or

judgment) of the District Court in the above-captioned case as entered on November 27, 2018.

2. I believe that, because of my poverty, I cannot prepay the docket fees of my appeal or

post a bond for them.
3. I believe I am entitled to redress.

4. The issues that J intend to raise on appeal include, but are not limited to and are subject

to revision in the final briefing, are as follows:

» That the Order of the District Court is erroneous because the imposition of reciprocal
attorney discipline in the District Court, based upon the California attorney disciplinary
order, is contrary to the three (3) factors set forth in LCvR 83.16(c)(4); in addition, the
Order imposing reciprocal discipline in the District Court is in violation of the Due
Process Clause of the U.S. Constitution, is legally erroneous as a matter of law, is clearly
erroneous as to any factual findings therein, and is contrary to controlling law such as the

Supreme Court’s holding in In re Ruffalo, 390 U.S. 544, 88 S.Ct. 1222 (1968).

I declare (or certify, verify, or state) under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.

Executed on January 16, 2019 , LE

Wade A. Robertson

 

Declaration of Wade Robertson (Page 1 of 3)
Cease! DIT MOTILEDMIADEoMNATE Had AidecI727161 AAeaes lop2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

WADE A. ROBERTSON,
Plaintiff/Counter-Defendant,
v. Civil Action No. 09-01642 (ESH)

WILLIAM C. CARTINHOUR, JR.,

Defendant/Counter-Plaintiff.

A a a a a a a

 

JUDGMENT ON THE VERDICT FOR DEFENDANT/COUNTER-PLAINTIFF
WILLIAM C. CARTINHOUR, JR.
This cause having been tried by the Court and a Jury before the Honorable Judge Ellen

Segal Huvelle, and the issues having been duly tried and the Jury having duly rendered its
verdict; now, therefore, pursuant to the verdict,

IT IS ORDERED, ADJUDGED , AND DECREED, as found by the Jury on February
18, 2011, that Mr. Wade A. Robertson is liable for breach of fiduciary duty as a business partner
and as a lawyer and for legal malpractice. Judgment is entered in favor of Dr. William C.
Cartinhour, Jr., on Counts II] and V of his Amended Counter-Complaint (Docket No. 61). Given
this finding by the Jury, the Court also enters judgment in favor of Dr. Cartinhour on the
Equitable Trust claim in Count XI. Given Dr. Cartinhour’s withdrawal of all remaining claims,
Counts I, II, IV, VI, VII, VII, IX, X, and XII of the Amended Counter-Complaint are dismissed
with prejudice. Mr. Robertson’s Complaint for Declaratory Relief (Docket No. 1) is dismissed
with prejudice given the Jury’s finding as to the unenforceability and invalidity of the

Release/Indemnification Agreement.
Gaggel10PecmnO THiZEBNA Dowuuaint® FideoO2h/41 pPRaas op82

Dr. Cartinhour shall have and recover from Mr. Robertson the sum of $3.5 million dollars
in compensatory damages and $3.5 million in punitive damages together with costs and post-

judgment interest as provided by statute.

/s/
ELLEN SEGAL HUVELLE
United States District Judge
DATE: February 25, 2011
Case 1:19-mc-00136-UNA Document 3 Filed 01/22/19 Page 7 of 8

anon THIS PAGE INTENTIONALLY BLANK -----
(PROOF OF SERVICE FOLLOWS)
Case 1:19-mc-00136-UNA Document 3 Filed 01/22/19 Page 8 of 8

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing with all attachments
has been served BY US POSTAL MAIL OR FEDEX MAIL, on the date of

execution of this certificate as indicated below, upon:

COMMITTEE ON GRIEVANCES for the United States
District Court for the District of Columbia

Lisa Klem, Clerk of Committee.

Manuel Retureta, Chairperson Committee on Grievances

333 Constitution Avenue, N.W.
Washington, D.C. 20001

January 17, 2019.

Wade A. Robertson

 

Certificate of Service
